Exhibit 16.1 [LETTERHEAD OF PARENT, McLAUGHLIN & NANGLE] February 11, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 We have read the first four paragraphs of Item 4.01 included in the Form 8-K of Mayflower Bancorp, Inc. dated February 11, 2013, to be filed with the Securities and Exchange Commission and are in agreement with the statements contained therein. /s/ PMN Parent, McLaughlin & Nangle Certified Public Accountants, Inc. cc: Chairman of the Audit Committee of the Board of Directors Mayflower Bancorp, Inc.
